             Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 1 of 10



     David W. Sanford (admitted pro hac vice)          Rachel S. Brass (CA Bar No. 219301)
 1   dsanford@sanfordheisler.com                       rbrass@gibsondunn.com
     Andrew Melzer (admitted pro hac vice)             GIBSON, DUNN & CRUTCHER LLP
 2
     amelzer@sanfordheisler.com                        555 Mission Street, Ste. 3000
 3   Carolin Guentert (admitted pro hac vice)          San Francisco, CA 94105-092
     cguentert@sanfordheisler.com                      Telephone: (415) 393-8200
 4   SANFORD HEISLER SHARP, LLP                        Facsimile: (415) 374-8306
     1350 Avenue of the Americas
 5                                                     Catherine A. Conway (CA Bar No. 98366)
     New York, New York 10019
 6   Telephone: (646) 402-5656                         cconway@gibsondunn.com
     Facsimile: (646) 402-5651                         Michele L. Maryott (CA Bar No. 191993)
 7                                                     mmaryott@gibsondunn.com
     Deborah K. Marcuse (admitted pro hac vice)        Ronald Gomez (CA Bar No. 295274)
 8   dmarcuse@sanfordheisler.com                       rgomez@gibsondunn.com
     SANFORD HEISLER SHARP, LLP                        GIBSON, DUNN & CRUTCHER LLP
 9                                                     333 South Grand Avenue
     111 S. Calvert, Suite 1950
10   Baltimore, MD 21202                               Los Angeles, CA 90071-3197
     Telephone: (410) 834-7420                         Telephone: (213) 229-7000
11   Facsimile: (410) 834-7425                         Facsimile: (213) 229-7520

12   Ed Chapin (CA Bar No. 53287)                      Amanda C. Machin (admitted pro hac vice)
     echapin2@sanfordheisler.com                       amachin@gibsondunn.com
13                                                     GIBSON, DUNN & CRUTCHER LLP
     Jill Sullivan Sanford (CA Bar No. 185757)
14   jsanford@sanfordheisler.com                       1050 Connecticut Avenue NW
     SANFORD HEISLER SHARP, LLP                        Washington, D.C. 20036-5306
15   655 W. Broadway, Suite 1700                       Telephone: (202) 955-8500
     San Diego, CA 92101                               Facsimile: (202) 467-0539
16   Telephone: (619) 577-4253
     Facsimile: (619) 677-4250                         Attorneys for Defendant
17

18   Attorneys for Plaintiffs

19   [Additional Attorneys Listed After
     Signature Page]
20

21                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
22                                    SAN FRANCISCO DIVISION
23
     SHERRY WILLIAM and JOSHUA ASHLEY                  Case No.: 3:18-cv-02542
24   KLAYMAN,
                                 Plaintiffs,           JOINT CASE MANAGEMENT
25   v.                                                STATEMENT & [PROPOSED] ORDER
26   MORRISON & FOERSTER LLP
                                          Defendant.
27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -1-
                Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 2 of 10



 1             The parties to the above-entitled action jointly submit this JOINT CASE MANAGEMENT

 2   STATEMENT & PROPOSED ORDER pursuant to the Standing Order for All Judges of the Northern

 3   District of California dated November 1, 2018, and Civil Local Rule 16-9.

 4   1.        Jurisdiction & Service

 5             The parties agree that the Court has personal jurisdiction over Defendant Morrison & Foerster LLP

 6   (“Morrison” or the “Firm”) because the Firm has offices and does business in California, and venue is

 7   proper pursuant to 28 U.S.C. § 1391(b) and 42 U.S.C. § 2000e-5(f)(3). The parties further agree that this

 8   Court has subject matter jurisdiction over the claims that arise under the laws of the United States,

 9   specifically those brought under Title VII, the Equal Pay Act (“EPA”), and the Family and Medical Leave

10   Act (“FMLA”) pursuant to 28 U.S.C. §§ 1331 and 1343 and 42 U.S.C. § 2000e-5(f)(3). Plaintiffs contend

11   this Court may exercise supplemental jurisdiction over Plaintiffs’ state law claims pursuant to 28 U.S.C.

12   § 1367(a), and Defendant does not contest supplemental jurisdiction at this time. All parties have been

13   served.

14   2.        Facts

15             Plaintiffs Sherry William and Joshua Ashley Klayman are former associate and Of Counsel

16   attorneys, respectively, at Morrison. They allege discrimination on the basis of gender, pregnancy, and

17   maternity, and based on the taking of protected leave. Morrison disputes that any discrimination occurred

18   and further disputes that this case is appropriate for class or collective treatment, and the Fourth Amended

19   Complaint does not contain any class or collective allegations. The parties’ positions on the detailed

20   factual disputes at issue are set forth in the operative Fourth Amended Complaint and Answer. Dkt. Nos.

21   128-1, 129.

22   3.        Legal Issues

23             Plaintiffs allege that Defendant violated Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§

24   2000e et seq., as amended; the Equal Pay Act of 1963, 29 U.S.C. §§ 201, et seq.; the Family and Medical

25   Leave Act, 29 U.S.C. §§ 2601 et seq.; the California Fair Employment and Housing Act, Cal. Gov’t Code

26   §§ 12940, et seq.; the California Equal Pay Act, Cal. Lab. Code § 1197.5; the California Family Rights

27   Act, Cal. Gov. Code § 12945.2; the California Unfair Business Practices Act, Cal. Bus. and Prof. Code

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -2-
             Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 3 of 10



 1   §§ 17200, et seq., and parallel state and local laws in New York City. Their claims include, inter alia,

 2   discrimination in pay, failure to promote, wrongful termination and constructive discharge.

 3          Defendant denies any liability.

 4   4.     Motions

 5          A.      Prior Motions

 6          Plaintiffs moved to proceed under pseudonyms, which the Court granted. See Dkt. Nos. 2, 40, 55;

 7   78. On December 10, 2019, Plaintiffs filed a notice that they no longer intend to proceed under

 8   pseudonyms. See Dkt. 114.

 9          B.      Anticipated Future Motions and Stipulations of the Parties

10          Defendant anticipates moving for summary judgment on the Plaintiffs’ claims.

11   5.     Amendment of Pleadings

12          To date, Plaintiffs have amended the complaint four times. The last deadline to amend the

13   complaint was February 14, 2020.

14   6.     Evidence Preservation

15          The Parties certify that they have reviewed the Guidelines Relating to the Discovery of

16   Electronically Stored Information (“ESI Guidelines”), have met and conferred pursuant to Federal Rule

17   of Civil Procedure 26(f), and will continue the process of meeting and conferring regarding reasonable

18   and proportionate steps taken to preserve evidence relating to issues reasonably evident in this action and

19   discovery of ESI. The Parties further agree that retention and preservation protocols will be further

20   discussed as needed pursuant to Fed. R. Civ. P. 26(f). On May 21, 2019, the Court entered an order

21   pursuant to a stipulation of the Parties regarding the production of documents and information. Dkt. No.

22   91.

23   7.     Disclosures

24          The Parties served their initial disclosures required by Fed. R. Civ. P. 26(a)(1) on May 2, 2019 and

25   will disclose additional witnesses and documents as they are identified.

26

27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -3-
             Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 4 of 10



 1   8.     Discovery

 2          A.        Discovery Taken to Date

 3          The Parties have served and responded to written discovery requests, and are currently exchanging

 4   their respective document productions. The Parties agree that production of documents responsive to all

 5   existing and undisputed requests for production will be completed by April 30, 2020.

 6          Morrison deposed Sherry William and Joshua Klayman in connection with an earlier Complaint.

 7   Because document production was still ongoing, the parties agreed that their depositions should be held

 8   open to address any questions that arise in light of the production of documents on the eve of (in Ms.

 9   William’s case) and subsequent to their depositions. Defendant will also seek to depose each plaintiff

10   regarding new allegations made in the Fourth Amended Complaint.

11          To date, Plaintiffs have deposed Morrison’s Rule 30(b)(6) witness and one non-expert witness.

12          Further amendments to the scheduling order in light of the Fourth Amended Complaint are

13   proposed below.

14          B.        Scope of Anticipated Discovery

15          The Parties agree that each side should be limited to 10 depositions, pursuant to Federal Rule of

16   Civil Procedure 30. Because Morrison has taken depositions of individuals who are no longer party to the

17   case, the parties agree that Morrison’s further non-expert depositions be limited to 8, and Plaintiffs’ total

18   non-expert depositions be limited to 10. The parties agree that additional depositions may be sought on a

19   showing of good cause.

20               i.   Plaintiffs’ Position

21          Plaintiffs anticipate that discovery may include discovery into: (a) defendant’s employment and

22   human resources policies, practices, procedures, and how those procedures were implemented with respect

23   to Plaintiffs, their comparators, and the individuals alleged to have participated in discriminatory or

24   retaliatory conduct against Plaintiffs; (b) pattern and practice evidence regarding Plaintiffs and potential

25   comparators including employment data and information such as job level/title, job histories, and work

26   assignments, promotions to partner and Of Counsel, determinations or redesignations of class year; and

27   compensation, leave, billing rate, and hours information; (c) Defendant’s organizational structure,

28   including but not limited to lines of reporting, the allocation of decision-making authority, and any


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -4-
                Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 5 of 10



 1   oversight structures that may be in place; (d) information pertaining to complaints of and investigations

 2   into claims of discrimination on the basis of sex, pregnancy, or maternity and claims of retaliation; and

 3   (e) further discovery as to the merits of Plaintiffs’ claims and damages.

 4              ii.   Defendant’s Position

 5             Morrison anticipates the need for affirmative discovery regarding Plaintiffs’ individual claims,

 6   including, but not limited to, discovery regarding: (1) Plaintiffs’ education, experience, and other

 7   qualifications; (2) Plaintiffs’ communications regarding their alleged claims; (3) facts that Plaintiffs will

 8   rely on in support their claims; (4) Plaintiffs’ alleged damages (both monetary and non-monetary); and

 9   (5) Plaintiffs’ efforts to mitigate damages (e.g., documents related to their job search efforts).

10             C.     Report on Stipulated E-Discovery Order

11             As noted above, the Court entered an order pursuant to a stipulation of the Parties regarding the

12   production of both hard-copy documents and ESI. Dkt. No. 91.

13             D.     Privilege

14             The Parties agree that disclosure of information protected by the attorney-client, work-product, or

15   other applicable privilege or protection shall not constitute a waiver of any claim of privilege, and failure

16   to assert a privilege in this litigation as to one document or communication or any portion thereof shall

17   not be deemed to constitute a waiver of any claim of privilege as to any other document or communication

18   or other portion thereof, even involving the same subject matter. The Parties have separately agreed upon

19   a procedure for handling such inadvertent disclosures in their stipulated protective order. See Dkt. No. 87.

20   The Parties have also addressed the logging of privileged documents in their ESI Discovery Plan. See Dkt.

21   No. 91.

22             E.     Identified Discovery Disputes

23             Both parties’ productions are ongoing, and both parties anticipate that there may be further

24   discovery disputes regarding those productions.

25   9.     Class Actions

26             This case is no longer a putative class action.

27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -5-
              Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 6 of 10



 1   10.     Related Cases

 2           Plaintiffs do not have any related cases before another judge of this court, or before another court

 3   or administrative body.

 4   11.     Relief

 5           A.       Plaintiffs’ Position

 6           The prayer for relief in the Fourth Amended Complaint seeks the following relief on behalf of

 7   Plaintiffs:

 8            a.      Acceptance of jurisdiction of this case;

 9            b.      A declaratory judgment that the practices complained of therein are unlawful and violate,

10                    among other laws, 42 U.S.C. § 2000(e) et seq., as amended; 29 U.S.C. § 2601, et seq.; 29

11                    U.S.C. § 206, et seq.; and the applicable state and local laws;

12            c.      An award of back pay, front pay, lost benefits, preferential rights to jobs, and other damages

13                    for lost compensation and job benefits suffered by the Plaintiffs, in an amount to be proved

14                    at trial;

15            d.      An award of nominal, liquidated, and compensatory damages to Plaintiffs in an amount to

16                    be proved at trial;

17            e.      Award punitive damages to Plaintiffs in an amount to be proved at trial;

18            f.      An award of penalties available under applicable laws, including waiting time penalties;

19            g.      An award of litigation costs and expenses, including reasonable attorneys’ fees to the

20                    Plaintiffs;

21            h.      An award of pre-judgment and post-judgment interest; and

22            i.      Such other and further relief as the Court may deem just and proper.

23           B.       Defendant’s Position

24           Morrison seeks entry of judgment against Plaintiffs and in favor of Morrison.

25   12.     Settlement and ADR

26           In compliance with ADR Local Rule 3-5 and the Court’s May 1, 2018 Order, Dkt. No. 4, the

27   Parties filed their Stipulation and Proposed Order pertaining to ADR and ADR Certifications on July 12,

28   2018 and July 13, 2018, Dkt. Nos. 13-17. The Parties engaged in mediation before David Rotman on


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -6-
             Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 7 of 10



 1   October 10, 2018, before Dina Jansenson on September 9, 2019, and before Dina Jansenson again on

 2   January 7, 2020. At this time, the Parties believe that further negotiations will not be productive.

 3   13.    Consent to Magistrate Judge for All Purposes

 4   __X__ YES        NO

 5   14.    Other References

 6          The Parties believe that this case is not appropriate for a binding arbitration, the appointment of a

 7   special master, or the Judicial Panel on Multidistrict Litigation at this time.

 8   15.    Narrowing of Issues

 9          Morrison reserves the right to move for separate trials on each of the Named Plaintiffs’ claims.

10          The Parties will work together to streamline the presentation of evidence at any trial in this case.

11   16.    Expedited Trial Procedure

12          The Parties do not believe that this case is appropriate for an expedited schedule.

13   17.    Scheduling

14          A.        Proposed Discovery Schedule

15          The Parties will conduct discovery in accordance with the Federal Rules of Civil Procedure and

16   the Local Rules, with the exceptions set forth below. The Parties agree that discovery deadlines may be

17   extended by the Parties on consent without application to the Court. Pursuant to Federal Rule of Civil

18   Procedure 5(b)(1)(E), the Parties agree that all disclosures, written discovery requests and written

19   discovery responses may be served via electronic mail.

20          The Parties propose that all fact discovery is to be completed no later than July 31, 2020, and final

21   Requests for Production of Documents, Interrogatories and Requests for Admission shall be served by

22   June 29, 2020.

23          B.        Further Scheduling

24          In addition to the proposed discovery schedule set forth above, the Parties shall make all motions

25   in accordance with the timing prescribed by the Federal Rules of Civil Procedure.

26          The parties propose that all dispositive motions be filed on or before September 11, with

27   oppositions to be filed on October 23 and reply briefs to be filed on November 6. A hearing on any

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -7-
                Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 8 of 10



 1   summary judgment motions will be held on November 12, or at an alternative date to be set for the

 2   convenience of the Court.

 3             The Parties propose December 18, 2020 as the deadline to serve any expert reports related to

 4   Plaintiffs’ respective damages (which shall also function as the disclosure of expert witnesses), and

 5   January 22, 2021 as the deadline to serve rebuttal expert reports. The parties propose that the depositions

 6   of all experts related to Plaintiffs’ damages be completed by February 19, 2021. The Parties agree to accept

 7   service of subpoenas duces tecum on behalf of their respective experts. The Parties propose that the

 8   deadlines for any Daubert motions be set after a date for trial is scheduled.

 9   18.       Trial

10             As set forth above, Morrison reserves the right to move for separate trials of each Plaintiff’s claims.

11   The Parties request that the Court set a trial date on or after March 1, 2021. Plaintiffs anticipate that a trial

12   of both Plaintiffs’ claims would take approximately 10 days, but Morrison anticipates that a single trial

13   would take 5 days. In the event that separate trials are ordered on the two Plaintiffs’ claims, the parties are

14   prepared to proceed with each separate trial consecutively.

15   19.       Disclosure of Non-party Interested Entities or Persons

16             The Parties each filed a Certification of Interested Entities of Persons denoting the persons with

17   an interest in this litigation. Dkt. Nos. 21, 26.

18             As of this date, other than the named parties, there is no such interest or funding for Plaintiffs to

19   report.

20             Morrison & Foerster LLP is a limited liability partnership organized under the laws of California

21   for the practice of law and has no corporate parent. Morrison maintains an insurance policy with AIG,

22   which may be used to satisfy all or part of any judgment. As of this date, other than the named parties,

23   there is no other such interest for Morrison to report.

24   20.       Professional Conduct

25             The Parties certify that all attorneys of record in this action have reviewed the Guidelines for

26   Professional Conduct for the Northern District of California.

27   21.       Other

28             None.


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -8-
             Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 9 of 10



 1    Dated: April 21, 2020                    Respectfully Submitted,

 2

 3                                              /s/ Deborah K. Marcuse
                                               Deborah K. Marcuse (admitted pro hac vice)
 4                                             David W. Sanford (admitted pro hac vice)
                                               Andrew Melzer (admitted pro hac vice)
 5                                             Jill Sullivan Sanford (CA Bar No. 185757)
                                               Danielle Fuschetti (CA Bar No. 294065)
 6
                                               Hannah M. Wolf (admitted pro hac vice)
 7                                             Carolin Guentert (admitted pro hac vice)

 8                                             SANFORD HEISLER SHARP, LLP
 9                                             Attorneys for Plaintiffs

10
      Dated: April 21, 2020
                                                /s/ Michele L. Maryott
11                                             Catherine A. Conway (CA Bar No. 98366)
12                                             Michele L. Maryott (CA Bar No. 191993)
                                               Rachel S. Brass (CA Bar No. 219301)
13                                             Amanda C. Machin (admitted pro hac vice)
                                               Ronald Gomez (CA Bar No. 295274)
14
                                               GIBSON, DUNN & CRUTCHER LLP
15
                                               Attorneys for Defendant
16

17   [Continued from Caption Page]
18
     Danielle Fuschetti (CA Bar No. 294065)
19   dfuschetti@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
20   111 Sutter Street, Suite 975
     San Francisco, CA 94104
21   Telephone: (415) 795-2020
     Facsimile: (415) 795-2021
22
     Hannah M. Wolf (admitted pro hac vice)
23   hwolf@sanfordheisler.com
     SANFORD HEISLER SHARP, LLP
24   611 Commerce Street, Suite 3100
     Nashville, Tennessee 37203
25   Telephone: (615) 434-7004
     Facsimile: (615) 434-7020
26
     Attorneys for Plaintiffs
27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                              -9-
               Case 3:18-cv-02542-JSC Document 134 Filed 04/21/20 Page 10 of 10



 1                                 CASE MANAGEMENT [PROPOSED] ORDER

 2

 3   The above JOINT CASE MANAGEMENT STATEMENT & PROPOSED ORDER is approved as the

 4   Case Management Order for this case and all parties shall comply with its provisions.

 5   [In addition, the Court makes the further orders stated below:]

 6

 7   IT IS SO ORDERED.

 8    Dated:

 9                                                        HON. JACQUELINE S. CORLEY

10                                                    UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     Case No. 18-CV-2542 – JSC JOINT CASE MANAGEMENT STATEMENT & [PROPOSED] ORDER
                                             -10-
